On Remand from the Alabama Supreme Court

COBB, Judge.
A jury convicted Stephen Pilley of capital murder, see § 13A-5-40(a)(10), Ala. Code 1975. Following a sentencing hearing, the jury recommended, by a 12-0 vote, *896that Pilley be sentenced to death. The trial court sentenced Pilley to death. This court affirmed the conviction and the sentence. Pilley v. State, 789 So.2d 870 (Ala.Crim.App.1998). The Alabama Supreme Court granted certiorari review; it reversed the judgment of this court affirming the capital murder conviction and death sentence and remanded the cause for this court to order a new trial. Ex parte Pilley, 789 So.2d 888 (Ala.2000).
The conviction and sentence are hereby reversed and the cause remanded for a new trial on the authority of Ex parte Pilley, supra.
REVERSED AND REMANDED.
LONG, P.J., and McMILLAN, BASCHAB, and FRY, JJ„ concur.